Case: 12-10567       Document: 00512187388         Page: 1     Date Filed: 03/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2013
                                     No. 12-10567
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CAMERON CHARLES HOLLIE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-196-9


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Cameron Charles Hollie appeals the 36-month sentence imposed by the
district court following his conviction for making, possessing, and uttering a
forged and counterfeit security. See 18 U.S.C. §§ 2, 513(a). Hollie’s sentence is
18 months above the top of the advisory range of imprisonment under the
Sentencing Guidelines of 12 to 18 months. At sentencing, the district court
characterized the sentence both as an upward departure pursuant to the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10567     Document: 00512187388     Page: 2   Date Filed: 03/26/2013

                                  No. 12-10567

Guidelines and as a variance in the light of the factors outlined in 18 U.S.C.
§ 3553(a).
      Hollie challenges the district court’s refusal to award him credit for
acceptance of responsibility pursuant to U.S.S.G. § 3E1.1 on the ground that he
was engaged in criminal conduct while on pretrial release, arguing that there
was no factual basis to support the allegations that he was a drug trafficker or
involved in drug sales while on pretrial release. At sentencing, Hollie withdrew
the objection to the factual basis for the information contained in the addendum
to the presentence report reflecting that he had engaged in criminal conduct
while on pretrial release. Hollie’s withdrawal of his objection amounted to a
waiver thereof and renders the objection unreviewable on appeal. See United
States v. Musquiz, 45 F.3d 927, 931 (5th Cir. 1995); United States v. Conn, 657
F.3d 280, 286 (5th Cir. 2011). Hollie has made no showing that the district court
clearly erred in declining to award him credit for acceptance of responsibility on
the ground that he engaged in criminal conduct while on pretrial release. See
United States v. Rickett, 89 F.3d 224, 227 (5th Cir. 1996); United States v.
Outlaw, 319 F.3d 701, 705 (5th Cir. 2003).
      Although Hollie challenges the district court’s imposition of an upward
departure under the Guidelines, Hollie raises no argument challenging the
district court’s alternate basis for imposing the sentence as an upward variance
pursuant to the § 3553(a) factors, and thus has abandoned that issue. See
United States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010). Even if the
issue were not deemed abandoned, the record reflects that the district court
properly considered the § 3553(a) factors at sentencing and that the sentence
imposed “was reasonable under the totality of the relevant statutory factors.”
United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008) (internal quotation
marks and citation omitted). This court need not address Hollie’s argument that
an upward departure pursuant to U.S.S.G. § 4A1.3 was not appropriate because
the sentence may be affirmed on the district court’s alternate basis for the

                                        2
    Case: 12-10567    Document: 00512187388      Page: 3   Date Filed: 03/26/2013

                                 No. 12-10567

sentence as an upward variance warranted by § 3553(a). See United States v.
Bonilla, 524 F.3d 647, 656-59 (5th Cir. 2009).
      AFFIRMED.




                                       3